Citation Nr: 1641808	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  11-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or as due to Agent Orange exposure.

2.  Entitlement to a disability rating in excess of 10 percent for status post right knee medial meniscectomy with degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1973, and from May 1974 to May 1977, with service in Vietnam.  This matter came to the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO's) in Seattle, Washington, and Denver, Colorado, respectively.  The Veteran's claim is currently in the jurisdiction of the Denver RO.  

In November 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  Thereafter, the Board remanded the instant claims in May 2014 for further development.  The claims have been returned to the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains the Board hearing transcript, additional VA treatment records, and documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim of entitlement to service connection for hypertension, remand is required to obtain an addendum opinion.  A February 2015 VA examination was provided to the Veteran.  The examiner addressed the Veteran's claim on direct and secondary theories of entitlement, opining that the Veteran's hypertension was less likely than not causally related to active duty and that it was less likely as not that service-connected PTSD caused or aggravated the Veteran's hypertension.  

The Board finds that an addendum opinion is necessary in order to address relevant medical evidence regarding the relationship between hypertension and Agent Orange exposure.  Specifically, the Veteran had service in the Republic of Vietnam between January 9, 1962, and May 7, 1975, and is therefore presumed to have been exposed to herbicides during service.  See 38 C.F.R. § 3.307(d)(6)(i) (2015).  Although hypertension is not on the list of diseases presumed to be associated with herbicide exposure, VA has acknowledged that there is "limited or suggestive evidence" of an association between herbicide exposure and hypertension.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange:  Update 2012, 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014).  Therefore, the Board finds that a VA addendum opinion is necessary in order to determine whether the Veteran's hypertension was due to his exposure to herbicides during service.  

Next, remand is required to obtain an additional VA examination for the Veteran's right knee.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet.App. 158 (2016).  A VA examination for the right knee was conducted in February 2015.  The examiner provided range of motion measurements for right knee flexion and extension without commenting on pain for passive, active, weight-bearing, or nonweight-bearing motion.  The examiner did indicate that the Veteran had right knee pain with weight bearing.  However, this does not meet the criteria noted in Correia.  On remand, a new examination must provide the necessary findings or explain why these findings are not necessary.  


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right knee disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt to obtain the same measurements in the opposite limb.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After any additional records are associated with the claims file, refer the claims file to the same VA examiner who provided the February 2015 medical opinion for a clarifying opinion regarding the etiology of the hypertension.  If the same examiner is not available, arrange for a similarly qualified medical professional to provide the opinion.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to Agent Orange exposure during service. The examiner must address The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 discussed in the Federal Register.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


